Citation Nr: 1809247	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  12-20 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability, to include sciatica.  

2.  Entitlement to an initial rating in excess of 50 percent disabling prior to July 28, 2016, and in excess of 70 percent thereafter for the Veteran's service-connected depressive disorder, NOS and anxiety disorder, NOS.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to October 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2009 (denying service connection for a back disability), August 2010 (denying entitlement to a TDIU) and June 2012 (granting service connection for a psychiatric disability with an initial rating of 50 percent disabling) rating decisions of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

In an April 2017 rating decision, the RO increased the Veteran's disability rating for his service-connected psychiatric disability from 50 percent disabling to 70 percent disabling effective July 28, 2016, the date the evidence of record first demonstrated symptoms associated with a 70 percent evaluation.  As increased awards during the pendency of an appeal do not represent total grants of benefits, the Veteran's claim for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal most recently before the Board in June 2016 when it was remanded for additional development.  As discussed below, the requested development was not substantially complied with and the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran testified before the undersigned Veterans Law Judge at a March 2016 travel Board hearing and a transcript of this hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Pursuant to the Board remand, a September 2016 VA examination and opinion was obtained in connection with the back claim.  The examiner concluded the Veteran's current back disability was not etiologically related to his active service.  The examiner noted there was a single service treatment record noting back pain and no other in-service back pain related complaints.  The examiner noted post service the Veteran was involved in a physical altercation and a motor vehicle accident which were more likely the cause of his current back disability rather than the one incident during his active service.  

The Board finds the September 2016 VA opinion to be inadequate.  The examiner seemingly relied on the fact that the Veteran did not seek further treatment for his back during his active service as evidence that his back pain had resolved.  However, this is contradicted by the Veteran's March 2016 Board hearing testimony that his back has continued to hurt since his in-service injury.  As such, an addendum opinion must be obtained on remand.  

The Veteran's claim for entitlement to an increased rating for his service-connected psychiatric disability was most recently before the Board in June 2016 at which time it was remanded for a VA examination.  

In response to the Board remand a September 2016 VA examination was obtained.  The examiner noted diagnoses of cocaine use disorder severe, alcohol use disorder moderate, psychoactive induced mood disorder, with additional diagnoses of history of posttraumatic stress disorder (PTSD) and major depressive disorder.  The examiner indicated it is not possible to differentiate what symptoms were attributed to what diagnoses.  The examiner found that it was possible to differentiate what portion of occupational and social impairment was caused by each diagnosed mental disorder because "substance use noted as severe...affecting his mental status."  

The Board finds the September 2016 VA examination to be inadequate.  The Veteran is currently service-connected for depressive disorder and anxiety disorder.  However, the examiner only noted the Veteran had a history of major depressive disorder and did not mention an anxiety disorder at all, thus, making it unclear if the Veteran still carries these diagnoses.  The examiner also noted that she could not differentiate the symptoms of each mental diagnosis but that she could differentiate how each diagnosed mental health disability impacted occupational and social functioning which is seemingly contradictory.  Moreover, the examiner did not provide an adequate rationale for how she was able to determine which mental health disability caused which portion of occupational and social impairment but could not otherwise differentiate between symptoms.  The examiner also did not indicate how she obtained the examination results such as through physical examination or following a review of the Veteran's claims file.  Moreover the examiner signed her name but did not provide any indication of her medical credentials thus it is unclear if the examiner is a medical professional who is qualified to give an examination.  As such a new VA examination must be obtained.  

With regard to the Veteran's claim for a TDIU, the Veteran contends that he is unemployable due to his service-connected psychiatric disability.  The outcome of the adjudication of the remanded claims could impact the Veteran's total rating for the pertinent period.  Thus, the claim of entitlement to a TDIU is inextricably intertwined with the Veteran's claim for an increased rating for his service-connected psychiatric disability and must be remanded as well.   

Moreover, the Veteran appears to continue to receive VA treatment.  As such, any and all outstanding VA treatment records must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.  

2.  After completion of the above contact the VA examiner who examined the Veteran in September 2016 in connection with his claim for service-connection for a back disability and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner.   

Based on the examination and review of the record, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed back disability is related to the Veteran's active service.  

The examiner should consider and discuss as necessary the Veteran's March 2016 Board hearing testimony that his back has continued to hurt since his in-service injury.  

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

If the September 2016 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

3.  After completion of steps 1 schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected psychiatric disability.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried.  

The examiner is requested to delineate all symptomatology associated with, and the current severity of the psychiatric disability.  The appropriate Disability Benefits questionnaire should be filled out for this purpose if possible.  

4.  The RO should then re-adjudicate the claims on appeal.  If any remain denied, the RO should issue an appropriate statement of the case and afford the Veteran and his attorney an opportunity to respond.  The case should then be returned to the Board.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




